Citation Nr: 1042067	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma, 
including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August October 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In August 2007, the Veteran testified at a Decision Review 
Officer (DRO) hearing and in May 2009, he testified at a video 
conference hearing before the undersigned; transcripts of both 
hearings have been associated with the claims file.  

In June 2009, the Board reopened the claim seeking service 
connection for diabetes mellitus that had been previously denied 
in an unappealed December 2004 rating decision.  At the same time 
the Board remanded the diabetes and non-Hodgkin's lymphoma claims 
for further development.  


FINDINGS OF FACT

1.  The Veteran served in Panama; he did not serve in Vietnam or 
in the waters offshore Vietnam during the Vietnam era, nor has it 
been alleged.

2.  There is no credible evidence that the appellant was exposed 
to Agent Orange/herbicides in service.

3.  The preponderance of the evidence is against a finding that 
diabetes mellitus is the result of a disease or injury in 
service, nor may it be presumed to be so incurred.

4.  The preponderance of the evidence is against a finding that 
non-Hodgkin's lymphoma is the result of a disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not established.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for non-Hodgkin's lymphoma is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria & Analysis

Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes manifest 
to a compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).  

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (2010).

The Veteran contends that he currently suffers from diabetes 
mellitus and non-Hodgkin's lymphoma as a result of his active 
service.  Specifically, he claims that he was exposed to Agent 
Orange (herbicides) while he served in Panama, which caused his 
current disabilities.

The Veteran's service treatment records (STRs), including a June 
1968 separation report of medical history, were negative for any 
complaints, treatment, or diagnoses relating to diabetes mellitus 
or non-Hodgkin's lymphoma.  

Salisbury VA Medical Center (VAMC) treatment records dated from 
2003 to 2009 showed treatment for diabetes mellitus and non-
Hodgkin's lymphoma.  A March 2003 record noted that he had 
diabetes mellitus for many years.  

In a September 2004 physician's statement, Dr. A. L. indicated 
that the Veteran was diagnosed with diabetes mellitus.  

In October 2005 correspondence, Dr. W. R. M., from Piedmont 
Oncology Specialists, reported that the Veteran was diagnosed 
with non-Hodgkin's lymphoma.  

Treatment records from Piedmont Oncology Specialists dated in 
2005 through 2008 showed treatment for mantle cell lymphoma in 
remission.  An October 2008 record also reported that the Veteran 
was originally diagnosed with non-Hodgkin's lymphoma in 2005.  

Social Security Administration records included private and VA 
treatment records that noted that the Veteran had diabetes and 
non-Hodgkin's lymphoma.  

On review of the record, there is no indication that diabetes 
mellitus or non-Hodgkin's lymphoma existed in service, or that 
diabetes mellitus was manifested within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  Indeed, the 
first diagnosis of non-Hodgkin's lymphoma was noted to be in 
2005, approximately 37 years after service.  Thus, the Board 
finds that there is no evidence of non-Hodgkin's lymphoma 
occurring during the Veteran's active service.  Likewise, the 
first documentation associated with the claims file that included 
a diagnosis of diabetes mellitus was dated in 2003, approximately 
35 years following his separation from service.  Although that 
record indicated that the Veteran had diabetes mellitus for many 
years, there is no indication that it was diagnosed within a year 
of service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has not reported a continuity of symptomatology since 
service.  The Board also notes that he failed to raise a claim of 
service connection for diabetes mellitus and non-Hodgkin's 
lymphoma for many decades after discharge, even though he did 
claim service connection for other disabilities beginning in 
1970.  As he demonstrated his awareness of the claims process, 
failure to file a claim for diabetes mellitus or non-Hodgkin's 
lymphoma shortly following service suggests that he was not 
experiencing manifestations at that time.

Thus, the Board finds that there is no evidence of diabetes 
mellitus and non-Hodgkin's lymphoma occurring during the 
appellant's active duty or diabetes mellitus within one year of 
such.  The record also contains no competent medical evidence of 
a nexus between the Veteran's current diabetes mellitus and non-
Hodgkin's lymphoma and his active duty service.

With respect to whether the appellant was exposed to herbicides, 
the Board finds that the legal presumptions do not operate in 
this case because, as noted above, there was in fact no service 
in Vietnam during the requisite period beginning on January 9, 
1962, and ending on May 7, 1975.  Here, the Veteran has not 
alleged service in Vietnam.  Rather, as he claimed at his August 
2007 DRO hearing, Agent Orange was widely used as a defoliant in 
Panama and exposure to it was directly related to his non-
Hodgkin's lymphoma and diabetes.  He indicated that while he was 
in the Canal Zone he helped to transport, load, and unload drums 
of Agent Orange and other chemicals.  He also reported that he 
did odd jobs at the fort such as taking care of lawns in 
Colonel's Row.  He helped defoliate buildings.  He came into 
contact with Agent Orange from spraying the lawns with all kinds 
of chemicals, DDT, Chlorine, and Agent Orange and helped mix all 
of that together.  

Service personnel records showed that the Veteran was stationed 
at Fort Amador and Fort Clayton in the Canal Zone.  
At his May 2009 video conference hearing, the Veteran essentially 
restated his prior contentions.  

The Board notes that the Veteran submitted various articles 
throughout the appeal period that indicated that Agent Orange and 
other toxic herbicides had been used in Panama from the 1960's to 
the early 1970's.  In June and July 2006, he submitted more 
articles that listed diabetes, type II and non-Hodgkin's lymphoma 
as diseases currently recognized by VA as related to herbicide 
exposure and addressed Agent Orange affects on soldiers' health.  
Later, several more excerpts and articles were submitted that 
addressed Agent Orange exposure.

To further support his contentions, the record shows that he 
advised his treating physicians that he was exposed to Agent 
Orange as documented in an October 2003 Salisbury VAMC treatment 
record.  An October 2007 record from Piedmont Oncology 
Specialists and an October 2008 record from Carolina Cancer Care 
noted Agent Orange exposure.  Also, in September 2006 
correspondence, Dr. W. R. M. noted that the Veteran had a history 
of exposure to Agent Orange while he was in the military and 
there was a strong association between exposure to Agent Orange 
and the development of lymphoma.  Dr. W. R. M. felt that the 
causative etiology of the Veteran's disease was his Agent Orange 
exposure.  In December 2005 correspondence, Dr. W. R. M. noted 
that the Veteran discussed his military history and stated that 
he had been exposed to Agent Orange.  Dr. W. R. M. reported that 
there was clearly an association strongly with Agent Orange 
exposure and the subsequent development of non-Hodgkin's 
lymphoma.  

Because the physician's notations of such history are essentially 
bare transcriptions of lay history, they are not competent 
medical evidence that the Veteran's current disorders are related 
to his service, or Agent Orange exposure.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998) 

Here, the factual record demonstrates that the Veteran was not 
exposed to Agent Orange/herbicides while he served in Panama.  
Although the Veteran submitted articles that discuss the use of 
Agent Orange in Panama, the salient issue in this case is whether 
the Veteran was personally exposed to herbicides while in service 
in Panama.  In that regard, in October 2004, the Service 
Department indicated that there was no evidence in the Veteran's 
file to substantiate any service in the Republic of Vietnam.  In 
June 2006, the Service Department reported that there were no 
records to exposure to herbicides.  

VBA Compensation and Pension Service (C&P) was asked to review 
the Department of Defense (DOD) inventory of herbicide operations 
to determine whether herbicides were used as alleged.  Their 
response was that they reviewed two documents of herbicide use 
and test sites outside of Vietnam, provided to their office from 
DOD.  One document was a list that contained 71 sites within the 
U.S. and in foreign countries where herbicide/Agent Orange use or 
testing was acknowledged.  The second document entitled, "The 
History of the U. S. Department of Defense Programs for the 
Testing, Evaluation, and Storage of Tactical Herbicides" was 
prepared for DOD and was dated December 2006.  This document 
contained references to over 30 sites, some of which duplicated 
the sites in the list of 71.  The documents did not contain the 
names of participants and there were no references to routine 
base maintenance activities such as range management, brush 
clearing, weed killing, etc.  They were advised by DOD that such 
small scale non-tactical herbicide applications were not compiled 
into a list and records of such activity were not kept.  

The C&P Service recommended that the claim be referred the U.S. 
Army and Joint Service Records Research Center (JSRRC).  The 
reply from JSRRC stated that the U.S. Army records available to 
them did not document the spraying, testing, transporting, 
storage, or usage of Agent Orange in Panama during the period 
from January 7, 1967 to September 11, 1968.  They stated that 
furthermore, they reviewed the DOD listing of herbicide spray 
areas and test sites outside of Vietnam.  Panama was not a listed 
location.  Therefore, they were unable to document that the 
Veteran was exposed to Agent Orange or other tactical herbicides 
during that period.   

Given the above, the presumption provided in 38 U.S.C.A. § 
1116(f) is thus not for application in this case.  Accordingly, 
the Board finds that the preponderance of the evidence shows the 
appellant did not have diabetes mellitus or non-Hodgkin's 
lymphoma in service, or diabetes mellitus within one year of 
service discharge, and there is no corroborative evidence of 
exposure to Agent Orange/herbicides during active duty in Panama.  
Likewise there is no corroborative evidence of any other chemical 
exposure as alleged by the Veteran. 

In conclusion, although the appellant has established that he 
currently suffers from diabetes mellitus and non-Hodgkin's 
lymphoma, the evidence of record does not support a finding that 
either of these disabilities are the result of his time in 
service.  The appellant's claim fails on elements (2) and (3) of 
Hickson.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claims for service connection, and 
the benefit of the doubt rule enunciated in38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance of 
evidence.

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January and May 2006, 
prior to the date of the issuance of the appealed August 2006 
rating decision.  In regards to his diabetes mellitus claim, the 
May 2006 letter informed the Veteran of both the bases for the 
prior denial and the type of evidence and information that would 
be necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the May 2006 letters also advised the appellant that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  
Additional notice was provided in August, November, and December 
2009 letters.  He has had ample opportunity to respond/supplement 
the record.  The claims were readjudicated in a July 2010 
supplemental statement of the case.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran 
and all instructions included in the June 2009 remand have been 
complied with to the extent possible. See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

While the Veteran has not been afforded a VA examination or 
medical opinion in response to his claims for service connection 
for diabetes mellitus and non-Hodgkin's lymphoma, the Board has 
determined that no such examination or opinion is required.  The 
record is entirely negative for competent medical evidence that 
the Veteran's diabetes mellitus and non-Hodgkin's lymphoma may be 
associated with active service.  The record similarly fails to 
include credible lay evidence of continuous symptomatology.  
While the Veteran believes his diabetes mellitus and non-
Hodgkin's lymphoma were a result of exposure to Agent 
Orange/herbicides, Service Department records and C&P Services 
and JSRRC responses revealed that he was not exposed to Agent 
Orange/herbicides in Panama.  The record is negative for evidence 
of diabetes mellitus and non-Hodgkin's lymphoma until more than 
30 years after the Veteran's separation from service.  As there 
is no competent evidence of an association between service and 
the Veteran's diabetes mellitus and non-Hodgkin's lymphoma, a VA 
examination or medical opinion is not required by the duty to 
assist.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure is denied.  

Service connection for non-Hodgkin's lymphoma, including as due 
to herbicide exposure is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


